Citation Nr: 1718570	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-10 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.  


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Coast Guard (USCG) from February 1991 to May 1991 and from January 2002 to December 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently returned to the RO in Oakland, California.  

This case was previously before the Board in October 2015, at which time it was remanded for additional development, to include providing contemporaneous VA re-examination of the Veteran's service connected right knee disability.  See October 2015 Board Remand.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).

The case returned to the Board in March 2016, at which time the Board remanded the claim again for the issuance of a supplemental statement of the case (SSOC) addressing newly submitted pertinent and non-duplicative evidence received at the Board after the issuance of the last SSOC in December 2015.  See VBA Fast Letter 14-02 (reflecting that evidence submitted without a waiver of initial RO review is subject to initial review by the Board for claims in which the substantive appeal is filed on or after February 2, 2013); 38 U.S.C.A. § 7105 (e) (West 2014 as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable in cases where substantive appeal filed on or after February 2, 2013).  See also 38 C.F.R. §§ 19.37(a), 20.1304(c) (2016).  The SSOC was issued in June 2016, and the case has again returned to the Board.

Unfortunately, as will be discussed below, still further development is required in light of the precedential decision of the U.S. Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Yet another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In particular, as alluded to in the introduction above, the claim must be remanded for a new examination that complies with Correia, 28 Vet. App. 158.  In this regard, since the Board's last remand, the Court issued a precedential decision holding that, for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Correia, 28 Vet. App. at 169-70 (citing 38 C.F.R. § 4.59 (2016)).  Furthermore, if the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she must clearly explain why that is so.  Id. at 170. 

Although the report submitted in conjunction with the most recent VA examination, conducted in December 2015, provides range of motion results, it does not specify the type of testing on which these results were based (i.e. active or passive, weightbearing or non-weightbearing), or provide results for each type of test, as required under Correia.  If only active range-of-motion testing was performed, and the other tests were deemed not necessary or possible, the examiner did not state this in the report.  As this is a determination that requires medical judgment, the Board may not make its own independent finding on this issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Additionally, as the case is being remanded, the Veteran should also be afforded another opportunity to identify any records of private medical treatment that he would like to submit or have VA obtain on his behalf.  This is especially important given the Veteran's assertion that "[w]hile going through physical therapy at Kaiser Hospital, [his] therapist advised [him] that [his] leg muscles were atrophying due to lack of exercise."  See December 2015 Letter from the Veteran.  Despite this, to date, only very limited records and documentation from Kaiser Permanente, South San Francisco have been associated with the claims file.  See Records Submitted with March 2010 Substantive Appeal (VA Form 9).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that he identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claim of entitlement to an increased initial rating for his service connected right knee condition.  A specific request should be made for physical therapy records from Kaiser Permanente, South San Francisco.  

The Veteran should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the claims file. At least two such efforts should be made unless it is clear that a second effort would be futile.

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Upon receipt of any additional records, schedule the Veteran for an appropriate VA examination(s) to assist in determining the nature and current level of severity of his service-connected right knee disability.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies.  All pertinent symptomatology should be reported in detail.

In particular, the examiner(s) should test the range of motion using a goniometer in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joint in question and any paired joint(s).  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified.

3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  Then, if any development is incomplete, appropriate corrective action must be implemented.  See Stegall v. West, 11 Vet. App. 268.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, which are mandated by the Court's holding in Correia v. McDonald.  If the examination report does not include adequate responses to the specific directives requested, it must be returned to the providing examiner for corrective action.

4. Finally, after completing any other development that may be indicated, readjudicate the claims on appeal. If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




